755 N.W.2d 649 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jimmy Lee HOLLINS, Defendant-Appellant.
Docket No. 136744. COA No. 272181.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the April 29, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for discovery is DENIED.